



COURT OF APPEAL FOR ONTARIO

CITATION:

Pipitone v. Pipitone, 2012
    ONCA 712

DATE: 20121030

DOCKET: M41444 (C42670)

Doherty, MacPherson and Cronk JJ.A.

BETWEEN

Antonino Pipitone

Applicant (Respondent in Appeal)

and

Antonietta Pipitone

Respondent (Appellant in Appeal)

Heard:  September 5, 2012

COSTS ENDORSEMENT

[1]

We order costs to the respondent fixed in the amount of $1,000,
    inclusive of disbursements and all applicable taxes.

Doherty J.A.

J.C. MacPherson J.A.

E.A. Cronk J.A.


